 

 

Case 7:19-cv-06760-NSR Document 39 Filed 08/25/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DR. LISA BUON,

Plaintiff,
Index No.7:19-cv-6760 (NSR)

-against-

LISAMARIE SPINDLER, ROBERTO PADILLA,
ED FORGIT, LINDA SMITH, STACY MORAN,
CAROLE MINEO, GREGORY KERN,

THE NEWBURGH ENLARGED CITY SCHOOL
DISTRICT (NECSD), THE NECSD BOARD OF
EDUCATION, and THE NEWBURGH TEACHERS

ASSOCIATION,

Defendants.

 

STIPULATION OF DISCONTINUANCE AS TO DEFENDANTS NEWBURGH
TEACHERS’ ASSOCIATION, LINDA SMITH, AND STACY MORAN

 

IT IS HEREBY | STIPULATED AND AGREED, by and between the
undersigned, the attorneys of record for plaintiff Dr. Lisa Buon, and defendants
Lisamarie Spindler, Roberto Padilla, Ed Forgit, Linda Smith, Stacy Moran, Carole
Mineo, Gregory Kern, The Newburgh Enlarged City School District (NECSD), the
NECSD Board of Education, and the Newburgh Teachers’ Association in the above-
captioned action, that whereas no party hereto is an infant or incompetent person for
whom a committee has been appointed and no person not a party has an interest in the
subject matter of the action, plaintiff hereby discontinues and dismisses, with prejudice,

‘without costs or fees to either party as against the other, all claims brought against

defendants Newburgh Teachers’ Association, Stacy Moran and Linda Smith, including

 

 
 

 

Case 7:19-cv-06760-NSR Document 39 Filed 08/25/20 Page 2 of 2

all claims for relief that plaintiffs h

ave or could have in this action against defenda

nts

Newburgh Teachers’ Association, Stacy Moran and Linda Smith.

This Stipulation may be filed without further notice with the Clerk of Court.

Dated: ¥\|20

SUSSMAN & ASSOCIATES

scl ere

Micratl H> Sussman, Esq.

Bar Roll No.: 3497

Attorney for Plaintiff

PO Box 105

1 Railroad Avenue

Goshen, NY 10924

Tel: (845)

Email: sussman! @frontiernet.net

Dated:

 

By:

Bar Roll No.: 0630

Attomey for District Defendants
445 Hamilton Avenue, Suite 1102
White Plains, NY 10601

Tel: (914) 574-4510
Email: ezacholl @silvermanandassociatesny.com

SO ORDERED:

Dated:

 

 

Hon. Nelson S. Romén, U.S. District Judge

142900

Dated: 8/ l 3/ LO

ROBERT T. REILLY, ESQ.
Qeaaafer 1. Of

Jenifer N. Géffey, Esq. v

Bar Roll No.: 0818

Attomey for Defendant

Newburgh Teachers’ Association

800 Troy-Schenectady Road

Latham, NY 12110

Tel: (518) 213-6000
Email: jcoffey @nysutmail.org

 

 

 
